219DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2020 has been entered.

Status of the Claims
Claims 1-13 are pending.
Claims 10-13, previously withdrawn, are being cancelled by Examiner’s Amendment.
Claims 5 and 6 are being amended by Examiner’s Amendment.
Claims 1-9 are allowed. 

Response to Amendment/Arguments
The Amendment filed 9/29/2020 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant's arguments have been considered and are addressed below.
Objection to the Specification
The objection of the specification has been overcome by the amendments thereof.  The objection has been withdrawn. 
Objection to the Claims
The objection of claims 1, 2 and 4-6 for informalities has been overcome in part by the claim amendments. Claim 6 remains objected to for informalities (per paragraph 19 of the Final Office Action mailed on 6/29/2020); however, corrections are being made by Examiner’s Amendment. Therefore, the objection is being withdrawn in its entirety. 

35 USC § 112(b) Rejection
The rejection of claims 1 and 5 under 35 USC 112(b) for being indefinite has been overcome in part by the claim amendments. Claim 5 remains rejected for lacking antecedent basis for the limitation “the nitrogen atom” (as explained in paragraph 23 of the Final Office Action mailed on 6/29/2020); however, corrections are being made by Examiner’s Amendment. Therefore, the rejection is being withdrawn in its entirety.

35 USC § 112(d) Rejection
The rejection of claim 6 under 35 USC 112(d) for failing to further limit claim 1 has been overcome by the claim amendments.   The rejection has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hopeton Walker, Esq. on 2/10/2021. The amendments are as follows: 

N THE CLAIMS—
	Claim 5, second-to-last line of page 5, in the phrase “the nitrogen”, 
		REPLACE “the” with “a”

	Claim 5, line 1 of page 6, in the phrase “the aryl”,
		REPLACE “the” with “an” 

	Claim 5, line 1 of page 6, in the phrase “the heteroaryl”
		REPLACE “the” with “a” 

	Claim 6, line 1 of page 7, 
		DELETE “and A in Chemical Formula (1)”

	CANCEL claims 10-13

Allowable Subject Matter
Claims 1-9 are allowed. See paragraph 28 in the Final Office Action mailed on 6/29/2020 for a summary of the closest prior art (i.e., reasons for allowance).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626